DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the apparatus for optional cross folding of successively following, sequentially printed sheets, wherein the compressed air device includes a first control element connected to the control unit for optionally triggering or suppressing a compressed air blast coming from the at least one exit opening of the compressed air device, such that respectively starting with the folding position, one of the first printed sheets is moved for folding operation into the second transport segment or one of the second printed sheets bypasses the folding operation and is moved to the third transport segment, wherein the third transport segment is longer than the second transport segment or can be operated at a slower speed such that a first sequence of printed sheets, following successively on the first transport segment, is identical to a second sequence of first cross-folded sheets and second non-folded printed sheets following successively on the fourth transport segment in combination as claimed in claim 1. Claims 2-11 depend from claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakagawa et al. (US PGPub 2015/0321871 A1) teaches a folding unit (3; figure 1) having a first transport segment (between 310 and the space above folding rolls 340), a pair of folding rolls (340), a second transport segment (followed by the sheet in figures 8A-11B), a third transport segment (between 330 and 370), and a fourth transport segment (between 370 and 380); however, Nakagawa et al. does not teach or suggest suppressing a compressed air blast that is focused onto the second printed sheet made available in the folding position and conveying the consequently non-folded second printed sheet to a third transport segment; conveying the non-folded second printed sheet that is moved to the third transport segment for a longer interval on the third transport segment than the cross-folded first printed sheet that is conveyed on the second transport segment; and following the cross-folded first printed sheet, moving the non-folded second printed sheet into a fourth transport segment that adjoins the second 
Gombault (4,917,662) teaches a folding device (figure 1) comprising folding a sheet branched off from a conveyance path (figure 3-6); however, Gombault does not teach or suggest suppressing a compressed air blast that is focused onto the second printed sheet made available in the folding position and conveying the consequently non-folded second printed sheet to a third transport segment; conveying the non-folded second printed sheet that is moved to the third transport segment for a longer interval on the third transport segment than the cross-folded first printed sheet that is conveyed on the second transport segment; and following the cross-folded first printed sheet, moving the non-folded second printed sheet into a fourth transport segment that adjoins the second transport segment such that the sequence of the sequentially following printed sheets on the first transport segment is established for the cross-folded first printed sheets and the non-folded second printed sheets on the fourth transport segment in combination as claimed.
Yoneyama et al. (US PGPub 2019/0284012 A1) teaches a folding device (1) with a path for sheets that are not folded (W1) and a path for sheets that are folded (W2); however, Yoneyama et al. does not teach or suggest suppressing a compressed air blast that is focused onto the second printed sheet made available in the folding position and conveying the consequently non-folded second printed sheet to a third transport segment; conveying the non-folded second printed sheet that is moved to the third 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E SIMMONS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853